Citation Nr: 1317321	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Throughout the appellate period, the objective findings paint a disability picture more consistent with PTSD productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to such symptoms as: thoughts of suicide; obsessional rituals; depression; irritability; anger outbursts; sleeplessness; intrusive thoughts; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships; there was no objective evidence of total occupational or social impairment due to PTSD.

2.  The Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of 70 percent rating, and no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, including Diagnostic Code 9411 (2012).

2.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.340 , 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The RO provided the Veteran pre-adjudication notice by letter dated in November 2006.  Notice pursuant to the Dingess decision was also included in this letter.  In May 2008, the Veteran was again notified how VA determined the disability rating.  In May 2011, pursuant to Board Remand, an additional notice letter was sent with respect to the TDIU claim.  The claims were subsequently readjudicated in a May 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence (lay statements, post-service VA records, and Social Security Administration records), provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

In April 2013, the Veteran submitted additional evidence in support of his appeal.  The Veteran waived initial consideration by the RO and as such, Remand for preparation of a supplemental statement of the case is not necessary.  38 C.F.R. § 20.1304(c).  

The Veteran's representative argued in the Brief on Appeal that if the claim for increase could not be granted, the matter should be remanded since the last VA examination was over five years old.  The Board is aware the last VA examination is in 2008, but the mere fact that the Veteran has not had an examination in a few years does not necessarily render that examination inadequate for purposes of rating the Veteran's service-connected disability, particularly in a situation where the disability has stabilized for quite some time.  In situations where the Veteran can articulate or show some specific reasons why the last examination report no longer provides an accurate assessment as to the current severity of a condition, a new examination is certainly warranted.   

Given that the Board agrees that the objective medical evidence shows that his condition has not worsened in severity since the last VA examination, and he has not set forth specific evidence of total social and occupational impairment as a result of his PTSD, a new VA examination is not warranted.  The 2007 and 2008 VA examinations are adequate for rating purposes.  These examinations, along with VA outpatient treatment records and records from the Social Security Administration are adequate for the purpose of evaluating the PTSD disability and demonstrating the current degree of impairment.  No useful purpose would be served by returning the case to the RO for VA examination as there is enough evidence in the claims file to grant the claims for increase and TDIU.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which contains VA outpatient treatment records previously reviewed by the RO. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected PTSD disability has been assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a  50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).  However, because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively observable symptomatology" and the plain language of the regulation makes it clear that "the Veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 112.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 70 percent rating is warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

VA outpatient treatment records dated in January 2006 and May 2006 show the Veteran complained of depression, low levels of tolerance and self-esteem.  He endorsed difficulty sleeping, flashbacks, dislike of crowds and difficulty with relationships.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 46, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of serious symptoms or any serious impairment in social or occupational function.  However, the Veteran was well-groomed, oriented in all spheres, and his speech was coherent.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  

In December 2006, the Veteran reported an increase in PTSD symptoms.  He was still working, but lost approximately two to three days per month of work due to his PTSD.  He still complained of sleeplessness and nightmares.  He was again assigned a GAF (42) reflective of serious impairment, but he continued to be oriented in all spheres, have coherent speech, and his thoughts were logical.  Insight and judgment were fair.  His affect was depressed.  He denied hallucinations and delusions, as well as suicidal ideation.  

In March 2007, the Veteran was afforded a VA examination.  He lived with his common law wife and son.  He worked in a tackle shop, which he owned.  (Note: the Veteran recently submitted documentation showing his common law wife actually owned the shop).  He complained of difficulty sleeping and daily stressors.  He had anger problems.  He woke in the middle of the night thinking he heard something.  He frequently had night sweats, but did not remember his dreams.  He indicated that he worked at Sears for 10 years after service, then insurance sales for five years.  After this, he began running a bait and tackle shop and continued to work to the present.  He missed work approximately three times per month.  He has been able to work because he was his own boss at the tackle shop.  He generally avoided people, especially crowds or groups of people, but would occasionally go to the pool hall with one of his friends.  He had one or two close friends and had a good relationship with his common law wife.  He was estranged from his biological daughters.  He informed the examiner that he was able to complete normal activities of daily living with no impairment.  However, if he did feel depressed, his house would get messy.  For fun, he enjoyed fishing and was involved in fishing tournaments almost weekly.

Mental status examination showed the Veteran to be well-groomed.  He was verbal and cooperative and appeared to have average intelligence.  Thought processes were logical, coherent, and relevant.  Affect was spontaneous and he was calm, relaxed, and casual.  He was oriented to place, person, and situation, but not well oriented to time.  His reasoning was good.  He showed mild problems with concentration.  Long-term memory appeared good, but he had some difficulty with short-term memory.  He reported panic attacks related to him getting angry and then breathing fast and having his heart race as opposed to overwhelming anxiety.  He had problems with anger and irritability.  He had occasional episodes of rage, including yelling and throwing things.  He reported a depressed mood lasting one to two days.  He also reported passing thoughts of suicide, the last thoughts being a month ago, but he had no plans or intent to carry them out.  He denied any homicidal or extremely combative behavior.   

The Veteran complained of limited social life and difficulty trusting others.  He felt the only reason he was able to continue to work was because he worked for himself.  He continued to work full time, but missed work due to his mental health symptoms.  He complained of problems with concentration, hypervigilance, and exaggerated startle response, though startle had improved.  Sleep had also improved with medication.  He was assigned a GAF of 55 reflective of moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner concluded, that per the Veteran, there was some remission in PTSD symptoms, current medications helped somewhat, as did therapy, but that he still continued to struggle with significant PTSD symptoms.  

VA outpatient treatment records dated in April 2007 show increased impairment, depression, insomnia, and anger control.  He lost two to three days per month from work.  The provider noted the Veteran's PTSD and related depression made it hard for him to be around people and impaired his occupational functioning.  He was assigned a GAF score of 42 for serious symptoms, but he continued to be oriented in all spheres, his thinking was logical, speech was coherent, he was cooperative, and casually dressed.  His insight and judgment were fair.

In July 2007, the Veteran reported increasing impairment, to include depression, insomnia, anger control, nightmares, and smells evoking memories and dreams of Vietnam.  The Veteran lost two to three days per month from work.  He was assigned a GAF of 41 for serious symptoms, but he continued to be oriented in all spheres, thinking logical, speech coherent, cooperative, and casually dressed.  He denied hallucinations or delusions.  He was not psychotic.  Mood was depressed and affect anxious.  Memory was grossly normal.  Insight and judgment were fair.  There was no suicidal ideation reported. 

In September 2007, the Veteran suffered from increased re-experiencing with intrusive thoughts, nightmares, and sleep disturbance.  He had an emotional detachment from his wife and son.  He had increased anger control problems.  He was assigned a GAF of 39 for some impairment in reality testing or communication or major impairment in several areas such as work, family relations, judgment, thinking or mood; however, he was cooperative, casually dressed, and oriented in all spheres.  His speech was coherent and articulate.  Thinking was logical.  There were no hallucinations or delusions reported.   He was not psychotic.  His mood was depressed and  affect anxious.  Memory was grossly within normal limits.  Insight and judgment were fair.  There was no suicidal ideation. 

Lay statements from the Veteran's wife and son reveal he yelled a lot and suffered from mood swings.  The Veteran's wife further indicated that they had no family relationships. 

Treatment notes dated in November 2007 shows increasing impairment from PTSD.  He suffered from severe occupational and social impairment.  He had deficiencies in most areas, including work, he tended to isolate, and had anger control problems.  There was friction with his wife and a marginal relationship with his son.  He had impaired judgment, cognition, and thinking.  He had frequent suicidal thoughts, obsessional rituals, impaired thinking, and unprovoked irritability.  He had long periods of neglecting his personal hygiene.  He was assigned a GAF score of 39 for  some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  

The Veteran was afforded an additional VA examination in March 2008.  He endorsed nightmares, sleep problems, intrusive thoughts, and problems with relationships.  He indicated suicidal and homicidal ideation.  He reported doing his current job for 15 years.  He informed the examiner that he could not name any particular amounts of time he missed worked because of mental problems.  He had few friends and had disputes with his wife.  He was able to engage in a normal range and variety of activities of daily living without interruption.  Leisure activities included fishing and being involved in a bowling league.  

Mental status examination showed the Veteran to be angry and depressed.  His thought processes were logical, coherent, and relevant.  He was neatly attired.  He was cooperative.  He was oriented in all spheres.  His affect was spontaneous at times and flat at other times.  Reasoning was good.  Concentration seemed poor.  The Veteran indicated he had poor short term memory.  The Veteran reported anxiety, panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares.  He had obsessional ideation and racing thoughts.  He had anger control problems and then remorse for his angry outbursts.  He indicated irritability and vague occasional hallucinations.  He also endorsed paranoia, as well as suicidal and homicidal ideas.  He had a compulsion to wreck his car in years past.  The Veteran indicated his main occupational impairment related to poor relationships with those who control his business.  

The examiner opined the Veteran had a variety of comorbid conditions, which were equally responsible for his mood instability and social and personal problems.  He had an extremely exaggerated Minnesota Multiphasic Personality Inventory-2 and thus, symptom exaggeration was a consideration.  He was diagnosed with PTSD, mood disorder, not otherwise specified, and polysubstance dependency in remission.  The Veteran's mood disorder was considered secondary to his PTSD.  Polysubstance abuse was considered separate and caused him to have social maladjustment.  He was assigned a GAF of 50 for serious symptoms.  The examiner concluded that some symptom exaggeration had to be considered in this case.  The Veteran had a very negative attitude and a history of polysubstance dependency, as well as antisocial personality features, not related to the PTSD.  He had a number of environmental factors hurting his employment.  The examiner opined the Veteran was not unemployable strictly based on his PTSD. 

VA outpatient treatment records dated in March 2008 contain continued complaints of nightmares, loss of temper, cold sweats, avoidance behaviors, sleep problems, and flashbacks.  He denied hallucinations, delusions, and suicidal and homicidal ideation.  Insight and judgment were good.  He again denied suicidal ideation in June 2008. 

Records from the Social Security Administration show the Veteran was receiving disability benefits for PTSD and anxiety disorders.  A July 2008 functional assessment shows he had moderate difficulties in social functioning and maintaining concentration.  He had only mild restriction of activities of daily living.  It was noted the Veteran worked self-employed at a bait and tackle shop, which allowed him to function with nominal contact with others and low stress.  A separate mental residual functional capacity assessment revealed the Veteran's understanding and memory were not significantly limited, but for his ability to understand and remember detailed instructions.  The ability to carry out detailed instructions, maintain attention and concentration for extended periods, and perform activities within a schedule was markedly limited.  He was able to sustain an ordinary routine without special supervision, and make simple work-related decisions.  His ability to work in coordination with or proximity to others was only moderately limited.  His ability to complete a normal work-day and workweek without interruptions from psychological based symptoms was markedly limited.  His ability to get along with coworkers or peers and interact appropriately with the general public was moderately limited.  His ability to respond appropriately to changes in the work setting were markedly limited.  

VA outpatient treatment records dated in 2009 contain complaints of occasional suicidal ideation without plan or intent.  Though in November 2009, he denied suicidal and homicidal ideation.  His GAF score was 50 for serious symptoms.  But his speech was normal.  His thoughts were logical and goal directed.  His affect was appropriate.   He complained of sleepless, nightmares, not getting along with people, intrusive thoughts, and isolation in 2010.  In July 2010, he was oriented in all spheres, logical, and goal directed.  He denied homicidal and suicidal ideation.  His insight and judgment were fair.  He was assigned a GAF of 60 for only moderate symptoms.  In 2011, he continued to endorse nightmares, crowd avoidance, and depression.  His affect was restricted, but his speech was normal and his thoughts were logical and goal directed.  He continued to deny suicidal ideation.  He was oriented in all spheres.  

VA outpatient treatment records dated in 2012 also show continued complaints of nightmares, hearing noises, feelings things crawling on his skin, avoiding people, intrusive thoughts, and depression.  He was assigned a GAF of 50 for serious symptoms.  He was oriented in all spheres.  His thoughts were logical and goal directed.  He repeatedly denied suicidal and homicidal ideation.

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, a 70 percent evaluation is warranted.  While some of the symptoms experienced by the Veteran (including suicidal and homicidal ideation, periods of neglecting personal hygiene, hearing noises, and feeling things crawl on his skin) approximate those listed in the 100 percent criteria, the Board finds that, overall, the symptoms experienced by the Veteran are of similar duration, frequency, and severity as those described for the 70 percent rating, for the entire appeal period.  

Notably, while the Veteran indicated he had thoughts of suicide (wrecking his car reported on VA examination in 2008), he otherwise denied intent or plan.  Moreover, in the overwhelming majority of treatment records he denied suicidal and homicidal ideation.  Finally, suicidal ideation is contemplated in the 70 percent rating.  

Throughout the appellate period, his thought process remained logical and goal directed.  There were neither persistent hallucinations nor delusions.  (Emphasis added).  Other than the report of long periods of neglecting personal hygiene to VA examiner in 2008, which was unsubstantiated elsewhere in the record, his grooming/dress was not found to be neglected.  However, even taking this statement at face value, it is also contemplated in the 70 percent rating. There was only one disorientation to time upon VA examination in 2007, otherwise he was oriented in all spheres throughout the appellate period.  He did not have memory loss for names of close relatives, own occupation, or his own name.  His difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships is also contemplated in the 70 percent rating.  

While there was some discrepancy in the GAF scores assigned throughout the appellate period (39 to 60) regarding the severity of his symptoms, it is clear that overall, the objective findings paint a disability picture more consistent with PTSD productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood and not total social or occupational functioning.  38 C.F.R. § 4.119; See Hart, supra.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

TDIU

In order to establish entitlement for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

However, the Board must still determine whether the Veteran's service-connected PTSD results in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The medical evidence of record, including VA treatment records and VA examination reports, does document severe occupational impairment.  Moreover, although not dispositive, the Veteran is receiving SSA disability benefits due his PTSD and anxiety related disorders.  The Board is aware the March 2008 VA examiner indicated the Veteran had a number of environmental factors hurting his employment and opined the Veteran was not unemployable strictly based on his PTSD.  However, the July 2008 assessment conducted by SSA showed the Veteran's ability to complete a normal work-day and workweek without interruptions from psychological based symptoms was markedly limited.  His ability to get along with coworkers or peers and interact appropriately with the general public was moderately limited.  Further, his ability to respond appropriately to changes in the work setting were markedly limited.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board concludes that the Veteran is unemployable due to his service-connected PTSD.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a 70 percent evaluation, but not higher, for the service-connected PTSD is granted throughout the course of the appeal, subject to the controlling regulations governing monetary awards.

Entitlement to TDIU is granted subject to the controlling regulations governing monetary awards.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


